Citation Nr: 1203657	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for neuropathy of the bilateral upper extremities, to include as due to herbicide exposure and/or secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as due to herbicide exposure and/or secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for neuropathy of the bilateral upper and/or lower extremities.

The issue of entitlement to service connection for diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran does not have a present disability of neuropathy of the bilateral upper and/or lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for neuropathy of the bilateral upper extremities, to include as due to herbicide exposure and/or secondary to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).



2.  The criteria for entitlement to service connection for neuropathy of the bilateral lower extremities, to include as due to herbicide exposure and/or secondary to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated October 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any additional relevant records that VA failed to obtain.  

No VA examination is necessary to satisfy the duty to assist in this case, as the duty to provide a medical examination is not triggered where there is no competent evidence of a current disability or persistent or recurrent symptoms of a disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(A).  As discussed below, the Veteran is not competent to provide a diagnosis of neuropathy, and there is no other evidence in the record showing the existence of neuropathy or any symptoms of neuropathy.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Specifically, the Board acknowledges that the Veteran is competent to report symptoms of pain or numbness due to peripheral neuropathy, but no such evidence is present in the record.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any reports of pain in his VA treatment records are clearly attributed to other joint disorders, such as his documented right hip joint tenderness and right knee valgus deformity, and the Veteran has not submitted any statements alleging symptoms of pain or numbness in the bilateral upper and lower and extremities.  

Additional VA treatment/examination records were received subsequent to the issuance of the January 2010 Statement of the Case.  As these records show no complaints or findings of neuropathy, they are not relevant to the issue on appeal and remand to the RO for the issuance of a supplemental statement of the case is not required.
 
The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection

The Veteran contends that he should be granted service connection for neuropathy of the bilateral upper and lower extremities due to exposure to herbicides in Vietnam and/or secondary to diabetes mellitus, type II.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Here, the second and third elements could also be established (1) under 38 C.F.R. 
§ 3.303(b) if the evidence shows either continuity of symptomatology or a chronic disorder initially manifested in service; (2) under the provisions in 38 C.F.R. 
§§ 3.307 and 3.309 pertaining to presumptive periods for chronic disorders, as neuropathy is an organic disease of the nervous system; (3) under the presumptions pertaining to herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309, as the Veteran served in the Republic of Vietnam; or under 3.310 if the evidence shows that a current disability was caused or aggravated by a service-connected disability.

However, under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau, 492 F.3d at 1377 n.4.  If the evidence is determined to be competent, the Board will assess its credibility.  Caluza v. Brown, 7 Vet. App. 498 (1995); Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Upon review of the evidence, the Board finds that service connection is not warranted for neuropathy of the bilateral upper and lower extremities because the evidence does not show the existence of a current disability.  See Brammer, 3 Vet. App. at 225 (1992).  Associated with the claims folder are VA treatment records dated from 2003 to 2010.  There is no medical diagnosis of neuropathy or of treatment for neuropathy or any other nerve disorder in the records.  Furthermore, with regard to the lower extremities, the record shows that no neurological symptoms were present upon examination in November 2009.  A prior neurological examination dated in February 2005 showed reflexes 2+, motor 5/5 and symmetrical, sensation intact, and no fasciculations/fibrillations/atrophy.



The only evidence of record pertaining to the existence of a present disability of neuropathy is the Veteran's claim, showing that he is claiming a disability of neuropathy of the upper and lower extremities.  The Veteran, as a layperson, is not competent to diagnose neuropathy, defined as "a functional disturbance or pathological change in the peripheral nervous system, sometimes limited to non-inflammatory lesions as opposed to those of neuritis...."  See Dorland's Illustrated Medical Dictionary 1287 (28th ed. 1994).  Accordingly, neuropathy, as a specific condition affecting the internal nervous system, is not a simple and identifiable condition, like a broken leg.  Jandreau, 492 F.3d at 1377 n.4; see also, e.g. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis, unlike varicose veins or a dislocated shoulder).  As such, specialized medical expertise is required to determine if the Veteran suffers from this disorder.  The only relevant medical here shows that the Veteran did not have neurological symptoms of the bilateral lower extremities, and there is no medical evidence indicating the presence of neuropathy of the bilateral upper extremities.  

Additionally, the Veteran has not described experiencing symptoms of neuropathy in his upper or lower extremities.  Rather, he has only made a conclusory statement that he should be granted service connection for peripheral neuropathy "as presumptive to my service in Vietnam," without offering any further explanation or description.  See VA Form 9, dated March 25, 2010.  In his original claim submitted in October 2008, he did not identify any medical care providers that had treated him for this claimed disability or indicate when this disability reportedly began.

In sum, there is no competent lay or medical evidence showing the existence of a current disability of neuropathy, at any time during the pendency of the claim, and the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  38 U.S.C.A. 
§  5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  Therefore, service 

connection for bilateral neuropathy of the upper and lower extremities must be denied as the claim has not been substantiated.


ORDER

Service connection for bilateral neuropathy of the upper extremities, to include as due to herbicide exposure and/or secondary to diabetes mellitus, type II is denied.

Service connection for bilateral neuropathy of the lower extremities, to include as due to herbicide exposure and/or secondary to diabetes mellitus, type II is denied.


REMAND

In a September 2011 informal hearing presentation, the Veteran's representative filed a valid NOD with the December 2010 rating decision denying service connection for diabetes mellitus, type II.  The Court has held that when an appellant files a timely NOD and there is no issuance of a statement of the case (SOC), the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, this action should be completed on remand.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a Statement of the Case on the issue of entitlement to service connection for diabetes mellitus, type II.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the claim should be returned to the Board for further appellate procedure.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


